FILED
                            NOT FOR PUBLICATION                               DEC 12 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RONALD JULIAN HANSON, pro se;                     No. 13-70545
KATHY ANN HANSON,
                                                  Tax Ct. No. 24496-11
               Petitioners - Appellants,

  v.                                              MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted December 5, 2014**

Before:        HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

       Ronald Julian Hanson and Kathy Ann Hanson appeal pro se from the Tax

Court’s decision, pursuant to the parties’ stipulation, that there were deficiencies in

the Hansons’ 2008 and 2009 income tax, but no penalty owed for the 2009 tax


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
year. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We affirm.

      The Hansons have waived their right to appeal the Tax Court’s decision that

was entered upon the parties’ stipulation because the two exceptions to the rule that

a party cannot appeal a judgment entered with its consent are not applicable here.

See Tapper v. Comm’r, 766 F.2d 401, 403 (9th Cir. 1985) (per curiam) (concluding

that taxpayers could not appeal from a stipulated judgment entered by the Tax

Court because the Tax Court had jurisdiction to enter the judgment and the parties

consented); see also Gatto v. Comm’r, 1 F.3d 826, 828 (9th Cir. 1993) (“[A] party

implicitly surrenders its right to appeal a civil judgment, on other than

jurisdictional grounds, by consenting to be bound by that judgment. An explicit

waiver of appeal rights is not necessary.”).

      AFFIRMED.




                                           2                                  13-70545